                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA and    )
JANE RUH, on behalf of              )
themselves and all others similarly situated,
                                    )
                                    )
       Plaintiffs,                  )
                                    )                 Case No: 1:19-cv-01610
                                    )
v.                                  )                 Judge Andrea Wood
                                    )                 Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )                     EXHIBIT 3
INC., HSF AFFILIATES, LLC, BHH      )
AFFILIATES, LLC, THE LONG &         )
FOSTER COMPANIES, INC., RE/MAX )
HOLDINGS, INC. and KELLER           )
WILLIAMS REALTY, INC.               )
                                    )
       Defendants.                  )
____________________________________)

                             DECLARATION OF BETTY MISKO
                                   (“EBBY DECL.”)

I, Betty L. Misko, under the penalties for perjury, declare:

        1.     I am an adult over the age of 21, competent to make this Declaration.

        2.     I have personal knowledge of the facts stated in this Declaration.

        3.     I am the Vice President and Broker of Record at Ebby Halliday Real Estate, Inc.

d/b/a Ebby Halliday, REALTORS (“Ebby Halliday”). I am familiar with Ebby Halliday’s

business generally and its practices with respect to the form listing agreements Ebby Halliday has

used since 2018, specifically.




                                                 1
       4.     Ebby Halliday provides real estate brokerage services through independent

contractor agents. Those independent agents, among other things, assist homeowners in selling

their homes and list customers’ homes for sale on a “Covered MLS” at issue in this case,

including, but not necessarily limited to, the MLS(s) that cover(s) the Dallas Fort Worth

metropolitan area. See Doc. 84 at 11.

       5.     Ebby Halliday was acquired by HomeServices of Texas, LLC in June 2018.

HomeServices of Texas, LLC is owned by HomeServices of America, Inc. Before June 2018,

Ebby Halliday was not affiliated with the HomeServices of America family of companies, and

was not affiliated with any other Corporate Defendant in this case.

       6.     Ebby Halliday requires that its independent contractor agents execute listing

agreements with homeowners, which articulate the terms of the agreement between Ebby

Halliday and the homeowner. Since at least 2018, Ebby Halliday has provided its independent

contractor agents with a form listing agreement for use in listing residential real estate.

       7.     Since at least October 2018, and in every year since, Ebby Halliday’s form listing

agreement has included a broad, binding arbitration provision, which precluded class arbitrations.

This form listing agreement also contained independent class action and jury trial waivers.

       8.     Since at least 2018, Ebby Halliday has instructed its independent contractor agents

to request that homeowners execute Ebby Halliday’s then relevant form listing agreement.

       9.     Accordingly, every Ebby Halliday listing agreement executed in or after October

2018 should contain a clause requiring arbitration of disputes between Ebby Halliday and the

homeowner. These listing agreements were used in the state of Texas.

       10.    A true and accurate copy of Ebby Halliday’s form listing agreement dated August

2018 and used effective October 2018 is attached as Ebby Declaration Exhibit A.




                                                 2
       11.   A true and accurate copy of Ebby Halliday’s form listing agreement dated January

2019 and used effective January 2019 is attached as Ebby Declaration Exhibit B.

       12.   A true and accurate copy of Ebby Halliday’s form listing agreement dated February

2019 and used effective February 2019 is attached as Ebby Declaration Exhibit C.


                     [the remainder of this page left blank intentionally]




                                              3
                                         EBBY DECLARATION EXHIBIT A - PAGE 1



                                                 RESIDENTIAL LISTING AGREEMENT
                                                    EXCLUSIVE RIGHT TO SELL

 BROKER
 Ebby Halliday Real Estate, Inc.
 d/b/a Ebby Halliday, REALTORS®
       Dave Perry-Miller Real Estate
       Williams Trew Real Estate                     LISTING ASSOCIATE:
 SELLER:
 PROPERTY: Lot                    , Block                       ,                                                         , an addition to the
 City of                                                                 ,                                 County, Texas, also known as
                                                                                                                    ,
 Street Address                                                                                                         Zip

Or as described in the attached Exhibit to this Listing Agreement.
 TERM OF AGREEMENT:                     COMMENCEMENT DATE:                                                                ,
                                        TERMINATION DATE:                                                                 ,
 PROTECTION PERIOD:                                  days after the Termination Date.
 PROFESSIONAL SERVICE COMPENSATION:                                 % of the gross purchase price of the property.
 LISTING PRICE $
 If Property is a condominium or a farm or ranch, attach the appropriate addendum.

1. APPOINTMENT OF BROKER AND AGREEMENT TO SELL: Seller appoints Broker as Seller’s sole and exclusive
real estate agent and grants to Broker the exclusive right to list and sell the Property for the Listing Price and agrees to sell
the Property for the Listing Price, payable in cash or on such other terns as is acceptable to Seller. Seller shall (a) cooperate
fully in good faith with Broker to facilitate the showing and marketing of the Property, (b) not rent or lease the Property during
the term of the agreement without the prior written approval of Broker, (c) not negotiate with any prospective buyer who
may contact Seller directly, but refer all prospective buyers to Broker, (d) not enter into a listing agreement with another
broker for the sale, exchange or lease or management of the Property to become effective during the term of this agreement,
(e) furnish to the buyer of the Property and Owner’s policy of title insurance in the amount of the sales price pursuant to the
negotiated terms of a contract, (f) provide Broker with copies of all leases or rental agreements, if any, pertaining to the
Property and advise Broker of any tenants moving in or out of the Property, and (g) maintain any pool and all required
enclosures in compliance with all applicable laws and ordinances.
2. PROPERTY INCLUDED WITHIN SALE TRANSACTION: The house, garage, and all other fixtures and improvements
attached to the above described real property, including without limitation, the following permanently installed and built-in
items, if any:
     A. Improvements: all equipment and appliances, valances, screens, shutters, awnings, wall-to-wall carpeting, mirrors,
          ceiling fans, attic fans, mail boxes, television antennas and satellite dish system and equipment, mounts and
          brackets for televisions and speakers, heating and air-conditioning units, security and fire detection equipment,
          wiring, plumbing and lighting fixtures, chandeliers, water softener system, kitchen equipment garage door openers,
          cleaning equipment, shrubbery, landscaping, outdoor cooking equipment, and all other property Seller owns that
          is permanently attached to the Property, and
     B. Accessories: The following described related accessories, if any: window air conditioning units, store, fireplace
          screens, curtains and rods, blinds, window shades, draperies and rods, door keys, mailbox keys, above-ground
          pool, swimming pool equipment and maintenance accessories, artificial fireplace logs, and controls for (i) satellite
          dish systems, (ii) garage doors, (iii) entry gates, and (iv) other improvements and accessories.



Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate       Page 1 of 8
                                         EBBY DECLARATION EXHIBIT A - PAGE 2

       C. Exclusions: The following improvements and accessories will be retained by Seller and must be removed prior to
          delivery of possession:




       D.    Owner’s Association: The Property  is             is not subject to a mandatory membership in a property owners’
            association.
3. TERM: This agreement shall commence on the Commencement Date and shall terminate at 11:59 p.m. on the
Termination Date. If on the Termination date there is a pending contract for the sale of the Property, in whole or in part, in
effect between Seller and a buyer and the contact has not closed, Professional Service Compensation is earned and shall
be payable according to this agreement.
4. PROTECTION PERIOD: If within the Protection Period, Seller executes a contract to sell, exchange or otherwise
transfer a legal or equitable interest in the Property (including contract for deed an option or a lease with an option to
purchase) to any person whose attention has been called to the Property by Broker, any other broker, or Seller during the
term of this Listing, Seller shall pay Broker the Professional Service Compensation, provided Broker, prior to or within fifteen
(15) days after the Termination Date, has sent to Seller written notice specifying the names of the persons whose attention
has been called to the Property during the Term of this agreement. If, during the Protection Period, Seller executes a
contract to sell, exchange or transfer the Property while the Property is listed exclusively with another Texas licensed real
estate broker, then Seller shall not be obligated to pay Broker the Professional Service Compensation. The term person
shall be broadly construed to include any individual or entity in any capacity.
5. ASSOCIATION AND FILINGS: Broker is a licensed real estate broker and is currently a member of one or more
associations of REALTORS® and is a participating member or one or more Multiple Listing Services (“MLS). Unless
specifically authorized below, within 3 days from date of this Agreement, Broker shall promptly list the Property for sale
through an MLS or other similar service for participating members as is acceptable to Broker. Broker may pay the other
broker part of the Professional Service Compensation. Broker shall offer cooperation and compensation only to brokers
representing buyers but will present to Seller any offers for purchase received by any broker offering to act as a subagent
for Broker and Seller. Seller agrees that other real estate brokers participating in the MLS or similar service may cooperate
with Broker in attempting to sell the Property and may enter upon the Property to present the Property to prospective
purchasers. Seller authorizes Broker to display exterior images of the Property and other information about the Property
on a computerized system of public access through a program of the MLS or other listing service or Internet.
Initial if Applicable
                        Broker shall not list the Property with a Multiple Listing Service or any other similar service. Seller
                        acknowledges that a choice not to list the Property with such services will restrict the marketing of the
                        Property and prospective buyers may not become aware the Property is for sale. A choice not to list the
                        Property with such services could reduce the number of offers and the offering price by prospective
                        buyers.
                        Seller instructs Broker not to file this Listing with one or multiple Listing Services (MLS) until  days
                        after the date this Listing begins for the following reasons:


6. DISPLAY OF PROPERTY IMAGES:
Initial if Applicable
                        Broker is authorized to display interior images and floor plans of the Property in printed graphics, web
                        sites, including but not limited to Broker’s own website, magazines, television, or other media deemed
                        by Broker to be advantageous to the marketing of the Property.

7. ASSIGNMENT AND OWNERSHIP OF WORKS: In order for Broker to publish or distribute data, images and photos in
the marketing of the Property with MLS(s), internet sites, and other brokers, the following assignment of rights is necessary:
Broker is specifically authorized to use, for any purposes, any and all information, photos, data, images created, obtained
by or provided to us pursuant to this Agreement (including all information herein and any information concerning the price
and terms of the sale of the Property, length of time the Property is on the market, and any other information relating to the
Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 2 of 8
                                         EBBY DECLARATION EXHIBIT A - PAGE 3

Property) (hereafter called the "Work(s)"), both before and after the sale or, in the event there is not a sale, after this listing
has expired. You hereby assign to Broker any and all intellectual property rights you may have in the Works and to any
pictures or other reproductions of the Property used in connection with the marketing of the Property. Any and all rights
assigned to Broker may be further licensed or assigned to any or all appropriate Multiple Listing Services in which Broker
is a Participant.

8. AGENCY RELATIONSHIPS: Seller hereby acknowledges receipt of the form entitled INFORMATION ABOUT
BROKERAGE SERVICES. Broker shall exclusively represent Seller in all transactions other than when a buyer or
prospective buyer is also represented by Broker. In transactions in which Broker also represents the buyer or prospective
buyer, Seller agrees and consents to the following agency relationship with Broker:
Initial One
                     A Intermediary Status With Two Appointed Licensees for Buyer and Seller. Seller wishes for the
                     Property to be presented to prospective buyers represented by Broker and consents that should a
                     transaction for the purchase of such a property result, Broker shall be authorized to act as an intermediary
                     through the appointment of separate “Appointed Licensees” to work with and carry out instructions of
                     each party. As an intermediary with separate Appointed Licensees for each party, Broker (1) shall treat
                     all parties honestly; (2) may not disclose that the owner will accept a price less than the asking price
                     unless authorized in writing to do so by the owner; (3) may not disclose that the buyer will pay a price
                     greater than the price submitted in a written offer unless authorized in writing to do so by the buyer; (4)
                     may not disclose any confidential information or any information that a party specifically instructs the
                     broker in writing not to disclose unless authorized in writing to disclose the information or required to do
                     so by The Texas Real Estate License Act or a court order or if the information materially relates to the
                     condition of the property and (5) will, through its Appointed Licensees render professional advice and
                     opinions to each party. Broker will appoint all of Broker’s licensees to communicate with and carry out
                     the instructions of the parties and will appoint principal Appointed Licensees to communicate with and
                     carry out the instructions of the parties and will appoint principal Appointed Licensees for both Seller and
                     Buyer in a sales transaction.
                     B. Intermediary Status With Only One Licensee Working with Buyer and Seller. Seller wished for the
                     Property to be presented to prospective buyers represented by Broker, including prospective buyers
                     represented by Sales Associate. Seller consents that should such a transaction for the purchase of such
                     a property result, Broker shall be authorized to act as an Intermediary with Sales Associate acting solely
                     as an Intermediary Representative” of Broker, working with both Buyer and Seller. In such a transaction,
                     Broker (1) shall treat all parties honestly, (2) may not disclose that the owner will accept a price less than
                     the asking price unless authorized in writing to do so by the owner; (3) may not disclose that the buyer
                     will pay a price greater than the price submitted in a written offer unless authorized in writing to do so by
                     the buyer; and (4) may not disclose any confidential information or any information that a party specifically
                     instructs the broker in writing not to disclose unless authorized in writing to disclose the information or
                     required to do so by the Texas Real Estate License Act or a court order or if the information materially
                     relates to the condition of the property, and (5) will not render professional advice or opinions to either
                     party so as to remain fair and impartial to both parties, however may provide information and assistance.
                     All sales associates of Broker working with Seller or Buyer shall be representatives of the Broker acting
                     as Intermediary Representatives.

                     C. Intermediary Status as Both A and B Above. Seller consents that Broker may act as an Intermediary
                     as set forth above in paragraphs A and B.
      Not            D. No Intermediary Status. Seller does not wish the Property to be shown to and does not wish to enter
   Applicable        into a contract with any prospective buyer represented by Broker. NOTICE: BROKER WILL DECLINE
                     THE LISTING SHOULD SELLER SELECT THIS AGENCY RELATIONSHIP.




Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 3 of 8
                                         EBBY DECLARATION EXHIBIT A - PAGE 4

9. PROFESSIONAL SERVICE COMPENSATION: The Professional Service Compensation is negotiable between Seller
and Broker Seller agrees to pay the Professional Service Compensation in cash when the Professional Service
Compensation is earned and payable. In the event of exchange or breach of this agreement, the Listing Price shall be the
sales price for purposes of computing Professional Service Compensation. The Professional Service Compensation shall
be earned when, during the term of this agreement, either (a) Broker individually or in cooperation with another broker
procures a buyer who enters into a contract with Seller to buy the Property, (b) Broker individually or in cooperation with
another broker procures a buyer ready, willing and able to buy the Property for the Listing price for cash or for such other
price and terms acceptable to Seller, (c) Seller sells, exchanges, agrees to sell, or agrees to exchange the Property to
anyone at any price on any terms, or (d) Seller breaches this agreement or, without Broker’s consent, leases the property.
The Professional Service Compensation shall be payable upon (a) the closing and funding of any sale or exchange of the
Property, (b) Seller’s refusal to sell the Property, or (c) Seller’s breach of this agreement. Seller shall not be obligated to
pay the Professional Service Compensation provided a sale of the Property does not close or fund as a result of (a) Seller’s
inability without fault of Seller, to convey good and indefeasible title to the Property, (b) loss of ownership due to foreclosure
or other legal proceeding, or (c) the Property is damaged or destroyed by fire or other casualty, without the fault of Seller.
Broker shall be entitled to collect up to one half of any earnest money or other damages, not to exceed the amount of the
Professional Service Compensation, recovered by Seller pursuant to any alleged default of a contract for the sale of the
Property by a buyer. Seller shall be permitted to first recover attorney fees and costs of collection prior to any sharing of
the earnest money or other damages with Broker. Broker may instruct any escrow or closing agent authorized to close a
contract for the purchase of the Property to collect and disburse to Broker the Professional Service Compensation. Broker
may divide the Professional Service Compensation on any terms acceptable to Broker, with any other licensed broker,
including a broker representing any company in an Affinity program in which Broker is participating. Broker may also accept
any bonus or referral compensation offered by any service provider to whom Broker may refer Seller or any other party in
a sale transaction for the Property.
10. BROKER’S AUTHORITY: Seller authorizes Broker and Broker’s associates to (a) advertise the Property by means
and methods as Broker determines, (b) place a “for Sale” sign on the Property in compliance with any State and local laws,
rules, ordinances, restrictions, or covenants, (c) remove from the Property all other signs offering the Property for sale or
lease, (d) furnish comparative marketing and sales information about other properties to prospective buyers, (e) disseminate
information about the Property to other brokers and their associates, (f) enter the Property at reasonable times to show the
Property to prospective buyers, (g) authorize other brokers and their associates, home inspectors, appraisers, and repair
personnel to enter the Property at reasonable times to show the Property to prospective buyers or for other pertinent
purposes., (h) obtain information from any holder of any note secured by a lien on the Property, (i) upon a final and closed
sale of the Property, to submit information about this Listing, the sale of the Property, and contract terms, to MLS or similar
service for publication to subscribers for market evaluation or appraisal purposes and for disclosure of such information to
such persons as Broker deems appropriate, including the appraisal district, (j) accept earnest money and deposit the earnest
money in accordance with the terms of the contract of sale, (k) to offer the Property for sale to all persons without regard to
race, color, religion, national origin, sex, disability or familial status, and local ordinances may provide for additional protected
classes (for example, creed, status as a student, marital status, sexual orientation, or age (l) engage a third party company
to schedule appointments and authorize others to access the property, (m) place information about this listing and a
transaction for the Property on an electronic platform (an electronic platform is typically an Internet-based system where
professionals related to the transaction, such as title companies and lenders, may receive, view, and input information) and
(n) upon the sale of the Property, advertise that Broker sold the Property. Broker is not authorized to execute any document
in the name of or on behalf of Seller with respect to the Property.
11. SELLER’S REPRESENTATIONS: Seller represents that (a) Seller has fee simple title to and peaceable possession
of the Property and all its improvements and fixtures thereon, unless rented, and the legal capacity to convey the Property,
(b) Seller is not now a party to a listing agreement with another broker for the sale, exchange or lease of the Property, (c)
no person or entity has any right to purchase, lease, or acquire the Property by virtue of an option, right of first refusal, or
other agreement, (d) there are no delinquencies or defaults under any deed of trust, mortgage, or other encumbrance on
the Property, (for example, home equity loans or home improvement loans, (e) the Property is not subject to any pending
litigation, and (f) all written information relating to the Property provided to Broker by Seller is true and correct.



Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 4 of 8
                                         EBBY DECLARATION EXHIBIT A - PAGE 5

12. SELLER’S DISCLOSURE NOTICE AND RESIDENTIAL SERVICE CONTRACTS: (a) Seller shall provide Broker with
a signed Seller’s Disclosure Notice (the “Notice”) pursuant to Texas law. Seller authorizes Broker to provide the
Notice to prospective buyers and other brokers. Seller represents that the information provided by the Notice is accurate
to the best of Seller’s knowledge and belief. Seller agrees to amend the Notice if any material change to the information
occurs during the term of this agreement. Seller will indemnify Broker from any loss, cost or expense arising from any false
or misleading information disclosed by Seller in the Notice. Seller will comply with all other notices as may be required by
law for the disclosure of environmental conditions affecting the Property.
(b) Residential service contracts are available from residential service companies. A residential service contract may
provide for repairs to appliances, or electrical plumbing, heating, cooling, or other systems.
Initial As Applicable

                        Seller, at Seller’s cost, will obtain a residential service contract during the term of this agreement.
                        Seller does not wish to obtain a residential service contract.

13. BACK-UP OFFERS: Broker shall not be obligated to continue to market the Property after Seller has executed a
contract to sell the property. If a subsequent or back-up offer for the sale of the Property is submitted to Broker after Seller
has executed a contract to sell the Property, Broker shall submit the offer to Seller.
14. KEYBOX: A keybox is a locked container placed on the Property in which a key to the Property is placed. Keyboxes
make it more convenient for cooperating brokers and their associates, home inspectors, appraisers, and repair personnel
to facilitate showing, inspecting, and repairing of the Property. The keybox is locked and opened by a special combination,
key, or a programmed access card so that authorized persons have access to the Property at any time, even in Seller’s
absence. The use of the keybox will probably increase the number of showings, but involves risks (such as unauthorized
entry, theft, property damage, or personal injury). Neither the Associations/Boards nor MLS requires the use of a keybox.
Please discuss the advantages and disadvantages of keyboxes with your Broker, insurance agent, and/or attorney.
Initial As Applicable
                        Broker is authorized to place a keybox on the Property. Seller shall protect, defend, indemnify and hold
                        harmless Broker, Broker’s associates and other brokers and their associates, the Associations/Boards
                        of Realtors, MLS, and listing service and any keybox provider of and from any damages or claims arising
                        from authorizing access to the property or the use of a keybox including, but not limited to damages to
                        or loss of real or personal property or personal injury not caused by Broker’s negligence. Seller shall
                        assume all risk of any loss, damage and injury. Broker advises Seller to obtain personal property
                        insurance. If the Property is occupied by a tenant at any time during this lease, Seller shall obtain the
                        tenant’s consent to the use of a keybox and Broker shall have no responsibility to obtain such consent.
                        Broker is not authorized to place a keybox on the Property.


15. LIMITATION OF LIABILITY:
    A. If the Property is or becomes vacant during this Listing, Seller must notify Seller’s casualty insurance company and
request a “Vacancy Clause” to cover the Property. Broker is not responsible for the security of the Property or for inspecting
the Property on any periodic basis.
    B. Broker is not responsible or liable in any manner for personal injury to any person or for loss or damage to any
person’s real or personal property resulting for any act or omission not caused by Broker’s negligence, including but not
limited to (1) other brokers, inspectors, appraisers, and contractors who are authorized to access the Property, (2) acts of
third parties (for example, vandalism or theft), (3) freezing water pipes, (4) a dangerous condition on the Property, and (5)
the Property’s non-compliance with any law or ordinance.
    C. Seller agrees to protect, defend, indemnify and hold harmless from any damages, costs, attorney’s fees, and
expenses (1) for which Seller is negligent or responsible, (2) that arise from Seller’s failure to disclose any material or
relevant information about the property, and (3) that are caused by Seller giving incorrect information to Broker, other
brokers, or prospective buyers.
    D. Seller agrees to review any listing information prepared by Broker and advise Broker of any errors you detect,
including the age of the Property, square footage and size of the lot. Seller assumes all responsibility for the accuracy of
any information Seller provides to Broker about the Property.

Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 5 of 8
                                         EBBY DECLARATION EXHIBIT A - PAGE 6

16. ARBITRATION AGREEMENT: Except as noted in Section 17, any dispute or claim between the parties to this
Agreement, its interpretation, enforcement or breach (which includes tort claims arising from fraud and fraud in the
inducement), will be settled by binding arbitration pursuant to the rules of the American Arbitration Association (AAA) and
by a neutral arbitrator agreed to by the parties. This agreement to arbitrate will be construed and interpreted under the
Federal Arbitration Act, 9 U.S.C. Section 1, et. seq and supersedes any other agreement between the parties. While each
party will have all the rights and benefits of arbitration, both parties are giving up the right to litigate such claims and disputes
in a court. The results, determinations, findings, judgments and/or awards rendered through such arbitration will be final
and binding on the parties hereto and may be specifically enforced by legal proceedings. Judgment on the award may be
entered into any court having jurisdiction. Neither party will be entitled to join or consolidate disputes by or against others
in any arbitration. Nothing in this clause precludes the filing of a consumer complaint with the Texas Real Estate
Commission for alleged violations of The Real Estate License Act or the Texas Real Estate Commission Rules. Additional
information and resources regarding the use of arbitration may be found at www.adr.org.

17. JURY TRIAL AND CLASS ACTION WAIVER: Neither party may, in any court proceeding, arbitration or other permitted
dispute resolution process, bring any dispute as a representative or member of a class, or to act in the interest of the general
public or in any private attorney general capacity. For disputes and claims that do not exceed $10,000, either party may
bring such claims in justice court in lieu of arbitration. All parties waive all rights to a jury trial.

18. ENTIRE AGREEMENT, ATTORNEY FEES AND VENUE: This agreement contains the entire agreement between
Seller and Broker and may not be amended or canceled except by written agreement signed by the parties. This agreement
is binding upon the parties, their heirs, personal representatives, successors and assigns. If this agreement is executed by
more than one Seller, then all Sellers shall be jointly and severally liable for the performance of the agreement. This
agreement shall be construed in accordance with the law of the State of Texas.
Exclusive venue for enforcing this agreement or any claim to this agreement shall be in the county in which the office of
Broker’s Sales Associate is located. The prevailing party shall be entitled to recover reasonable attorney fees incurred in
any action to judicially enforce this agreement.

19. NOTICES: All notices sent pursuant to this agreement shall be in writing and effective when hand-delivered, mailed, or
sent by facsimile transmission to the addresses stated for the parties in this agreement.

20. ADDITIONAL NOTICES:
    (1) Seller is advised to remove or secure jewelry, prescription drugs, and other valuables.
    (2) EPA Rules/Renovations and Repairs Built before 1978. The Environmental Protection Agency now requires that
common renovation activities like sanding, cutting and demolition which can create hazardous lead dust and chips by
disturbing lead based paint harmful to children be performed only by EPA certified contractors. Sellers having such repairs
performed should comply with the rules described at http://www.epa.gov/lead/index.html.
    (3) The Property will be offered for sale to all persons without regard to race, color, religion, national origin, sex, disability, familial
status, sexual orientation or gender identity. Local ordinances may provide for additional protected classes.
    (4) Seller should not wire transfer any funds at any time without initiating a telephone call to the intended recipient to
confirm wiring instructions, as email confirmation may not provide sufficient security.

21. ANTI-FRAUD WARNING: Electronic communications such as email, text messages and social media messaging are
neither secure nor confidential. While Broker has adopted policies and procedures to aid in avoiding fraud, even the best
security protections can still be bypassed by unauthorized parties. Broker will never send you any electronic communication
with instructions to transfer funds or to provide nonpublic personal information, such as credit card or debit numbers or bank
account and/or routing numbers. YOU SHOULD NEVER TRANSMIT NONPUBLIC PERSONAL INFORMATION, SUCH AS
CREDIT OR DEBIT CARD NUMBERS OR BANK ACCOUNT OR ROUTING NUMBERS, BY EMAIL OR OTHER
UNSECURED ELECTRONIC COMMUNICATION. EMAILS ATTEMPTING TO INDUCE FRAUDULENT WIRE
TRANSFERS ARE COMMON AND MAY APPEAR TO COME FROM A TRUSTED SOURCE. If you receive any electronic
communication directing you to transfer money or provide nonpublic personal information, EVEN IF THAT ELECTRONIC
COMMUNICATION APPEARS TO BE FROM Broker or your real estate agent, do not respond to it and immediately contact
your real estate agent.

Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX     Initialed for Identification:______, ______Seller and ______Broker/Associate     Page 6 of 8
                                         EBBY DECLARATION EXHIBIT A - PAGE 7


22. SPECIAL PROVISIONS:




23. ADDENDA AND OTHER DOCUMENTS: Addenda that are part of this Listing and other documents that Seller may
need to provide are:
 A. Information About Brokerage Services;
 B. Seller’s Disclosure Notice (§5.008, Texas Property Code;
 C Seller’s Disclosure of Information on Lead-Based Paint and Lead-Based Paint Hazard (if Property was built before 1978);
 D Residential Real Property Affidavit (T-47 Affidavit, related to existing survey);
 E MUD Disclosure Notice (Chapter 49, Texas Water Code) (EH From 1,2 or 3);
 F Request for Information from an Owner’s Association;
 G Request for Mortgage Information;
 H Information about Mineral clauses in Contract Forms;
 I Information about On-Site Sewer Facility;
 J Information about Property Insurance for a Buyer or Seller;
 K Information about Special Flood Hazard Areas (TAR Form 1414);
 L Condominium/Townhome Addendum;
 M Keybox Authorization by Tenant;
 N Seller’s Authorization to Release and Advertise certain Information;
 O Addendum for Swimming Pool/Spa;
 P Farm and Ranch Addendum;
 Q




Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 7 of 8
                                         EBBY DECLARATION EXHIBIT A - PAGE 8


BROKER CANNOT GIVE LEGAL ADVICE. THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT. READ IT
CAREFULLY. IF YOU DO NOT UNDERSTAND THE EFFECT OF THIS AGREEMENT, CONSULT YOUR ATTORNEY
BEFORE SIGNING.


 BROKER                                                                  SELLER

 Ebby Halliday Real Estate, Inc.
 d/b/a Ebby Halliday, REALTORS®                                           1.
       Dave Perry-Miller Real Estate
       Williams Trew Real Estate
 By:                                                                      2.



 Telephone #:                                                            Telephone #:
 Facsimile#:                                                             Facsimile#:
 E-mail:                                                                 E-mail:
 Office Address:                                                         Address (If different from Property address):




 Execution Date:                                                         Execution Date:




Residential Listing Agreement (08-2018)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 8 of 8
                                         EBBY DECLARATION EXHIBIT B - PAGE 1



                                                 RESIDENTIAL LISTING AGREEMENT
                                                   EXCLUSIVE RIGHT TO SELL

 BROKER
 Ebby Halliday Real Estate, Inc.
 d/b/a Ebby Halliday, REALTORS®
       Dave Perry-Miller Real Estate
       Williams Trew Real Estate                 LISTING ASSOCIATE:
 SELLER:
 PROPERTY: Lot                    , Block                      ,                                                         , an addition to the
 City of                                                                ,                                 County, Texas, also known as
                                                                                                                   ,
 Street Address                                                                                                        Zip

Or as described in the attached Exhibit to this Listing Agreement.
 TERM OF AGREEMENT:                     COMMENCEMENT DATE:                                                               ,
                                        TERMINATION DATE:                                                                ,
 PROTECTION PERIOD:                                 days after the Termination Date.
 PROFESSIONAL SERVICE COMPENSATION:               Ebby Halliday Real Estate, Inc. will be paid a professional service fee equal to
     (check one)    10%     9%                    8%          7%                           % of the gross sales price.
 LISTING PRICE $
 If Property is a condominium or a farm or ranch, attach the appropriate addendum.

1. APPOINTMENT OF BROKER AND AGREEMENT TO SELL: Seller appoints Broker as Seller’s sole and exclusive
real estate agent and grants to Broker the exclusive right to list and sell the Property for the Listing Price and agrees to sell
the Property for the Listing Price, payable in cash or on such other terns as is acceptable to Seller. Seller shall (a) cooperate
fully in good faith with Broker to facilitate the showing and marketing of the Property, (b) not rent or lease the Property during
the term of the agreement without the prior written approval of Broker, (c) not negotiate with any prospective buyer who
may contact Seller directly, but refer all prospective buyers to Broker, (d) not enter into a listing agreement with another
broker for the sale, exchange or lease or management of the Property to become effective during the term of this agreement,
(e) furnish to the buyer of the Property an Owner’s policy of title insurance in the amount of the sales price pursuant to the
negotiated terms of a contract, (f) provide Broker with copies of all leases or rental agreements, if any, pertaining to the
Property and advise Broker of any tenants moving in or out of the Property, and (g) maintain any pool and all required
enclosures in compliance with all applicable laws and ordinances.
2. PROPERTY INCLUDED WITHIN SALE TRANSACTION: The house, garage, and all other fixtures and improvements
attached to the above described real property, including without limitation, the following permanently installed and built-in
items, if any:
     A. Improvements: all equipment and appliances, valances, screens, shutters, awnings, wall-to-wall carpeting, mirrors,
          ceiling fans, attic fans, mail boxes, television antennas and satellite dish system and equipment, mounts and
          brackets for televisions and speakers, heating and air-conditioning units, security and fire detection equipment,
          wiring, plumbing and lighting fixtures, chandeliers, water softener system, kitchen equipment garage door openers,
          cleaning equipment, shrubbery, landscaping, outdoor cooking equipment, and all other property Seller owns that
          is permanently attached to the Property, and




Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate       Page 1 of 8
                                         EBBY DECLARATION EXHIBIT B - PAGE 2

       B. Accessories: The following described related accessories, if any: window air conditioning units, stove, fireplace
          screens, curtains and rods, blinds, window shades, draperies and rods, door keys, mailbox keys, above-ground
          pool, swimming pool equipment and maintenance accessories, artificial fireplace logs, and controls for (i) satellite
          dish systems, (ii) garage doors, (iii) entry gates, and (iv) other improvements and accessories.

       C. Exclusions: The following improvements and accessories will be retained by Seller and must be removed prior to
          delivery of possession:




       D.    Owner’s Association: The Property  is             is not subject to a mandatory membership in a property owners’
            association.
3. TERM: This agreement shall commence on the Commencement Date and shall terminate at 11:59 p.m. on the
Termination Date. If on the Termination date there is a pending contract for the sale of the Property, in whole or in part, in
effect between Seller and a buyer and the contact has not closed, Professional Service Compensation is earned and shall
be payable according to this agreement.
4. PROTECTION PERIOD: If within the Protection Period, Seller executes a contract to sell, exchange or otherwise
transfer a legal or equitable interest in the Property (including contract for deed an option or a lease with an option to
purchase) to any person whose attention has been called to the Property by Broker, any other broker, or Seller during the
term of this Listing, Seller shall pay Broker the Professional Service Compensation, provided Broker, prior to or within fifteen
(15) days after the Termination Date, has sent to Seller written notice specifying the names of the persons whose attention
has been called to the Property during the Term of this agreement. If, during the Protection Period, Seller executes a
contract to sell, exchange or transfer the Property while the Property is listed exclusively with another Texas licensed real
estate broker, then Seller shall not be obligated to pay Broker the Professional Service Compensation. The term person
shall be broadly construed to include any individual or entity in any capacity.
5. ASSOCIATION AND FILINGS: Broker is a licensed real estate broker and is currently a member of one or more
associations of REALTORS® and is a participating member of one or more Multiple Listing Services (“MLS). Unless
specifically authorized below, within 3 days from date of this Agreement, Broker shall promptly list the Property for sale
through an MLS or other similar service for participating members as is acceptable to Broker. Broker may pay the other
broker part of the Professional Service Compensation. Broker shall offer cooperation and compensation only to brokers
representing buyers but will present to Seller any offers for purchase received by any broker offering to act as a subagent
for Broker and Seller. Seller agrees that other real estate brokers participating in the MLS or similar service may cooperate
with Broker in attempting to sell the Property and may enter upon the Property to present the Property to prospective
purchasers. Seller authorizes Broker to display exterior images of the Property and other information about the Property
on a computerized system of public access through a program of the MLS or other listing service or Internet.
Initial if Applicable
                        Broker shall not list the Property with a Multiple Listing Service or any other similar service. Seller
                        acknowledges that a choice not to list the Property with such services will restrict the marketing of the
                        Property and prospective buyers may not become aware the Property is for sale. A choice not to list the
                        Property with such services could reduce the number of offers and the offering price by prospective
                        buyers.
                        Seller instructs Broker not to file this Listing with one or multiple Listing Services (MLS) until  days
                        after the date this Listing commences for the following reasons:


6. DISPLAY OF PROPERTY IMAGES:
Initial if Applicable
                        Broker is authorized to display interior images and floor plans of the Property in printed graphics, web
                        sites, including but not limited to Broker’s own website, magazines, television, or other media deemed
                        by Broker to be advantageous to the marketing of the Property.


Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 2 of 8
                                         EBBY DECLARATION EXHIBIT B - PAGE 3

7. ASSIGNMENT AND OWNERSHIP OF WORKS: In order for Broker to publish or distribute data, images and photos in
the marketing of the Property with MLS(s), internet sites, and other brokers, the following assignment of rights is necessary:
Broker is specifically authorized to use, for any purposes, any and all information, photos, data, images created, obtained
by or provided to us pursuant to this Agreement (including all information herein and any information concerning the price
and terms of the sale of the Property, length of time the Property is on the market, and any other information relating to the
Property) (hereafter called the "Work(s)"), both before and after the sale or, in the event there is not a sale, after this listing
has expired. You hereby assign to Broker any and all intellectual property rights you may have in the Works and to any
pictures or other reproductions of the Property used in connection with the marketing of the Property. Any and all rights
assigned to Broker may be further licensed or assigned to any or all appropriate Multiple Listing Services in which Broker
is a Participant.

8. AGENCY RELATIONSHIPS: Seller hereby acknowledges receipt of the form entitled INFORMATION ABOUT
BROKERAGE SERVICES. Broker shall exclusively represent Seller in all transactions other than when a buyer or
prospective buyer is also represented by Broker. In transactions in which Broker also represents the buyer or prospective
buyer, Seller agrees and consents to the following agency relationship with Broker:
Initial One
                     A Intermediary Status With Two Appointed Licensees for Buyer and Seller. Seller wishes for the
                     Property to be presented to prospective buyers represented by Broker and consents that should a
                     transaction for the purchase of such a property result, Broker shall be authorized to act as an intermediary
                     through the appointment of separate “Appointed Licensees” to work with and carry out instructions of
                     each party. As an intermediary with separate Appointed Licensees for each party, Broker (1) shall treat
                     all parties honestly; (2) may not disclose that the owner will accept a price less than the asking price
                     unless authorized in writing to do so by the owner; (3) may not disclose that the buyer will pay a price
                     greater than the price submitted in a written offer unless authorized in writing to do so by the buyer; (4)
                     may not disclose any confidential information or any information that a party specifically instructs the
                     broker in writing not to disclose unless authorized in writing to disclose the information or required to do
                     so by The Texas Real Estate License Act or a court order or if the information materially relates to the
                     condition of the property and (5) will, through its Appointed Licensees render professional advice and
                     opinions to each party. Broker will appoint all of Broker’s licensees to communicate with and carry out
                     the instructions of the parties and will appoint principal Appointed Licensees to communicate with and
                     carry out the instructions of the parties and will appoint principal Appointed Licensees for both Seller and
                     Buyer in a sales transaction.
                     B. Intermediary Status With Only One Licensee Working with Buyer and Seller. Seller wishes for the
                     Property to be presented to prospective buyers represented by Broker, including prospective buyers
                     represented by Sales Associate. Seller consents that should such a transaction for the purchase of such
                     a property result, Broker shall be authorized to act as an Intermediary with Sales Associate acting solely
                     as an Intermediary Representative of Broker, working with both Buyer and Seller. In such a transaction,
                     Broker (1) shall treat all parties honestly, (2) may not disclose that the owner will accept a price less than
                     the asking price unless authorized in writing to do so by the owner; (3) may not disclose that the buyer
                     will pay a price greater than the price submitted in a written offer unless authorized in writing to do so by
                     the buyer; and (4) may not disclose any confidential information or any information that a party specifically
                     instructs the broker in writing not to disclose unless authorized in writing to disclose the information or
                     required to do so by the Texas Real Estate License Act or a court order or if the information materially
                     relates to the condition of the property, and (5) will not render professional advice or opinions to either
                     party so as to remain fair and impartial to both parties, however may provide information and assistance.
                     All sales associates of Broker working with Seller or Buyer shall be representatives of the Broker acting
                     as Intermediary Representatives.

                     C. Intermediary Status as Both A and B Above. Seller consents that Broker may act as an Intermediary
                     as set forth above in paragraphs A and B.


Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 3 of 8
                                         EBBY DECLARATION EXHIBIT B - PAGE 4

      Not            D. No Intermediary Status. Seller does not wish the Property to be shown to and does not wish to enter
   Applicable        into a contract with any prospective buyer represented by Broker. NOTICE: BROKER WILL DECLINE
                     THE LISTING SHOULD SELLER SELECT THIS AGENCY RELATIONSHIP.

9. PROFESSIONAL SERVICE COMPENSATION: The Professional Service Compensation is negotiable between Seller
and Broker. Seller agrees to pay the Professional Service Compensation in cash when the Professional Service
Compensation is earned and payable. In the event of exchange or breach of this agreement, the Listing Price shall be the
sales price for purposes of computing Professional Service Compensation. The Professional Service Compensation shall
be earned when, during the term of this agreement, either (a) Broker individually or in cooperation with another broker
procures a buyer who enters into a contract with Seller to buy the Property, (b) Broker individually or in cooperation with
another broker procures a buyer ready, willing and able to buy the Property for the Listing price for cash or for such other
price and terms acceptable to Seller, (c) Seller sells, exchanges, agrees to sell, or agrees to exchange the Property to
anyone at any price on any terms, or (d) Seller breaches this agreement or, without Broker’s consent, leases the property.
The Professional Service Compensation shall be payable upon (a) the closing and funding of any sale or exchange of the
Property, (b) Seller’s refusal to sell the Property, or (c) Seller’s breach of this agreement. Seller shall not be obligated to
pay the Professional Service Compensation provided a sale of the Property does not close or fund as a result of (a) Seller’s
inability without fault of Seller, to convey good and indefeasible title to the Property, (b) loss of ownership due to foreclosure
or other legal proceeding, or (c) the Property is damaged or destroyed by fire or other casualty, without the fault of Seller.
Broker shall be entitled to collect up to one half of any earnest money or other damages, not to exceed the amount of the
Professional Service Compensation, recovered by Seller pursuant to any alleged default of a contract for the sale of the
Property by a buyer. Seller shall be permitted to first recover attorney fees and costs of collection prior to any sharing of
the earnest money or other damages with Broker. Broker may instruct any escrow or closing agent authorized to close a
contract for the purchase of the Property to collect and disburse to Broker the Professional Service Compensation. Broker
may divide the Professional Service Compensation on any terms acceptable to Broker, with any other licensed broker,
including a broker representing any company in an Affinity program in which Broker is participating. Broker may also accept
any bonus or referral compensation offered by any service provider to whom Broker may refer Seller or any other party in
a sale transaction for the Property.
10. BROKER’S AUTHORITY: Seller authorizes Broker and Broker’s associates to (a) advertise the Property by means
and methods as Broker determines, (b) place a “for Sale” sign on the Property in compliance with any State and local laws,
rules, ordinances, restrictions, or covenants, (c) remove from the Property all other signs offering the Property for sale or
lease, (d) furnish comparative marketing and sales information about other properties to prospective buyers, (e) disseminate
information about the Property to other brokers and their associates, (f) enter the Property at reasonable times to show the
Property to prospective buyers, (g) authorize other brokers and their associates, home inspectors, appraisers, and repair
personnel to enter the Property at reasonable times to show the Property to prospective buyers or for other pertinent
purposes., (h) obtain information from any holder of any note secured by a lien on the Property, (i) upon a final and closed
sale of the Property, to submit information about this Listing, the sale of the Property, and contract terms, to MLS or similar
service for publication to subscribers for market evaluation or appraisal purposes and for disclosure of such information to
such persons as Broker deems appropriate, including the appraisal district, (j) accept earnest money and deposit the earnest
money in accordance with the terms of the contract of sale, (k) to offer the Property for sale to all persons without regard to
race, color, religion, national origin, sex, disability or familial status, and local ordinances may provide for additional protected
classes (for example, creed, status as a student, marital status, sexual orientation, or age (l) engage a third party company
to schedule appointments and authorize others to access the property, (m) place information about this listing and a
transaction for the Property on an electronic platform (an electronic platform is typically an Internet-based system where
professionals related to the transaction, such as title companies and lenders, may receive, view, and input information) and
(n) upon the sale of the Property, advertise that Broker sold the Property. Broker is not authorized to execute any document
in the name of or on behalf of Seller with respect to the Property.
11. SELLER’S REPRESENTATIONS: Seller represents that (a) Seller has fee simple title to and peaceable possession
of the Property and all its improvements and fixtures thereon, unless rented, and the legal capacity to convey the Property,
(b) Seller is not now a party to a listing agreement with another broker for the sale, exchange or lease of the Property, (c)
no person or entity has any right to purchase, lease, or acquire the Property by virtue of an option, right of first refusal, or
other agreement, (d) there are no delinquencies or defaults under any deed of trust, mortgage, or other encumbrance on

Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 4 of 8
                                         EBBY DECLARATION EXHIBIT B - PAGE 5

the Property, (for example, home equity loans or home improvement loans, (e) the Property is not subject to any pending
litigation, and (f) all written information relating to the Property provided to Broker by Seller is true and correct.
12. SELLER’S DISCLOSURE NOTICE AND RESIDENTIAL SERVICE CONTRACTS: (a) Seller shall provide Broker with
a signed Seller’s Disclosure Notice (the “Notice”) pursuant to Texas law. Seller authorizes Broker to provide the Notice to
prospective buyers and other brokers. Seller represents that the information provided by the Notice is accurate to the best
of Seller’s knowledge and belief. Seller agrees to amend the Notice if any material change to the information occurs during
the term of this agreement. Seller will indemnify Broker from any loss, cost or expense arising from any false or misleading
information disclosed by Seller in the Notice. Seller will comply with all other notices as may be required by law for the
disclosure of environmental conditions affecting the Property.
(b) Residential service contracts are available from residential service companies. A residential service contract may
provide for repairs to appliances, or electrical plumbing, heating, cooling, or other systems.
Initial As Applicable

                        Seller, at Seller’s cost, will obtain a residential service contract during the term of this agreement.
                        Seller does not wish to obtain a residential service contract.

13. BACK-UP OFFERS: Broker shall not be obligated to continue to market the Property after Seller has executed a
contract to sell the property. If a subsequent or back-up offer for the sale of the Property is submitted to Broker after Seller
has executed a contract to sell the Property, Broker shall submit the offer to Seller.
14. KEYBOX: A keybox is a locked container placed on the Property in which a key to the Property is placed. Keyboxes
make it more convenient for cooperating brokers and their associates, home inspectors, appraisers, and repair personnel
to facilitate showing, inspecting, and repairing of the Property. The keybox is locked and opened by a special combination,
key, or a programmed access card so that authorized persons have access to the Property at any time, even in Seller’s
absence. The use of the keybox will probably increase the number of showings, but involves risks (such as unauthorized
entry, theft, property damage, or personal injury). Neither the Associations/Boards nor MLS requires the use of a keybox.
Please discuss the advantages and disadvantages of keyboxes with your Broker, insurance agent, and/or attorney.
Initial As Applicable
                        Broker is authorized to place a keybox on the Property. Seller shall protect, defend, indemnify and hold
                        harmless Broker, Broker’s associates and other brokers and their associates, the Associations/Boards
                        of Realtors, MLS, and listing service and any keybox provider of and from any damages or claims arising
                        from authorizing access to the property or the use of a keybox including, but not limited to damages to
                        or loss of real or personal property or personal injury not caused by Broker’s negligence. Seller shall
                        assume all risk of any loss, damage and injury. Broker advises Seller to obtain personal property
                        insurance. If the Property is occupied by a tenant at any time during this lease, Seller shall obtain the
                        tenant’s consent to the use of a keybox and Broker shall have no responsibility to obtain such consent.

                        Broker is not authorized to place a keybox on the Property.

15. LIMITATION OF LIABILITY:
    A. If the Property is or becomes vacant during this Listing, Seller must notify Seller’s casualty insurance company and
request a “Vacancy Clause” to cover the Property. Broker is not responsible for the security of the Property or for inspecting
the Property on any periodic basis.
    B. Broker is not responsible or liable in any manner for personal injury to any person or for loss or damage to any
person’s real or personal property resulting for any act or omission not caused by Broker’s negligence, including but not
limited to (1) other brokers, inspectors, appraisers, and contractors who are authorized to access the Property, (2) acts of
third parties (for example, vandalism or theft), (3) freezing water pipes, (4) a dangerous condition on the Property, and (5)
the Property’s non-compliance with any law or ordinance.
    C. Seller agrees to protect, defend, indemnify and hold harmless from any damages, costs, attorney’s fees, and
expenses (1) for which Seller is negligent or responsible, (2) that arise from Seller’s failure to disclose any material or
relevant information about the property, and (3) that are caused by Seller giving incorrect information to Broker, other
brokers, or prospective buyers.

Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 5 of 8
                                         EBBY DECLARATION EXHIBIT B - PAGE 6

    D. Seller agrees to review any listing information prepared by Broker and advise Broker of any errors you detect,
including the age of the Property, square footage and size of the lot. Seller assumes all responsibility for the accuracy of
any information Seller provides to Broker about the Property.

16. ARBITRATION AGREEMENT: Except as noted in Section 17, any dispute or claim between the parties to this
Agreement, its interpretation, enforcement or breach (which includes tort claims arising from fraud and fraud in the
inducement), will be settled by binding arbitration pursuant to the rules of the American Arbitration Association (AAA) and
by a neutral arbitrator agreed to by the parties. This agreement to arbitrate will be construed and interpreted under the
Federal Arbitration Act, 9 U.S.C. Section 1, et. seq and supersedes any other agreement between the parties. While each
party will have all the rights and benefits of arbitration, both parties are giving up the right to litigate such claims and disputes
in a court. The results, determinations, findings, judgments and/or awards rendered through such arbitration will be final
and binding on the parties hereto and may be specifically enforced by legal proceedings. Judgment on the award may be
entered into any court having jurisdiction. Neither party will be entitled to join or consolidate disputes by or against others
in any arbitration. Nothing in this clause precludes the filing of a consumer complaint with the Texas Real Estate
Commission for alleged violations of The Real Estate License Act or the Texas Real Estate Commission Rules. Additional
information and resources regarding the use of arbitration may be found at www.adr.org.

17. JURY TRIAL AND CLASS ACTION WAIVER: Neither party may, in any court proceeding, arbitration or other permitted
dispute resolution process, bring any dispute as a representative or member of a class, or to act in the interest of the general
public or in any private attorney general capacity. For disputes and claims that do not exceed $10,000, either party may
bring such claims in justice court in lieu of arbitration. All parties waive all rights to a jury trial.

18. ENTIRE AGREEMENT, ATTORNEY FEES AND VENUE: This agreement contains the entire agreement between
Seller and Broker and may not be amended or canceled except by written agreement signed by the parties. This agreement
is binding upon the parties, their heirs, personal representatives, successors and assigns. If this agreement is executed by
more than one Seller, then all Sellers shall be jointly and severally liable for the performance of the agreement. This
agreement shall be construed in accordance with the law of the State of Texas.
Exclusive venue for enforcing this agreement or any claim to this agreement shall be in the county in which the office of
Broker’s Sales Associate is located. The prevailing party shall be entitled to recover reasonable attorney fees incurred in
any action to judicially enforce this agreement.

19. NOTICES: All notices sent pursuant to this agreement shall be in writing and effective when hand-delivered, mailed, or
sent electronically to the contact information stated for the parties in this agreement.

20. ADDITIONAL NOTICES:
    (1) Seller is advised to remove or secure jewelry, prescription drugs, and other valuables.
    (2) EPA Rules/Renovations and Repairs Built before 1978. The Environmental Protection Agency now requires that
common renovation activities like sanding, cutting and demolition which can create hazardous lead dust and chips by
disturbing lead based paint harmful to children be performed only by EPA certified contractors. Sellers having such repairs
performed should comply with the rules described at http://www.epa.gov/lead/index.html.
    (3) The Property will be offered for sale to all persons without regard to race, color, religion, national origin, sex, disability, familial
status, sexual orientation or gender identity. Local ordinances may provide for additional protected classes.
    (4) Seller should not wire transfer any funds at any time without initiating a telephone call to the intended recipient to
confirm wiring instructions, as email confirmation may not provide sufficient security.
    (5) Recording on the Property: Seller understands that TX Penal Code 16.02 specifically prohibits the interception of
oral communications without the consent of at least one of the two parties to the communication. Seller should notify Broker
and seek appropriate legal advice regarding compliance with this statute if Seller intends to utilize technology that may
intercept oral communications between persons other than Seller. Seller is further advised to notify Broker if Seller intends
to conduct video surveillance (without audio recording) inside the Property while prospective buyers are present.




Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX     Initialed for Identification:______, ______Seller and ______Broker/Associate     Page 6 of 8
                                        EBBY DECLARATION EXHIBIT B - PAGE 7

21. ANTI-FRAUD WARNING: Electronic communications such as email, text messages and social media messaging are
neither secure nor confidential. While Broker has adopted policies and procedures to aid in avoiding fraud, even the best
security protections can still be bypassed by unauthorized parties. Broker will never send you any electronic communication
with instructions to transfer funds or to provide nonpublic personal information, such as credit card or debit numbers or bank
account and/or routing numbers. YOU SHOULD NEVER TRANSMIT NONPUBLIC PERSONAL INFORMATION, SUCH AS
CREDIT OR DEBIT CARD NUMBERS OR BANK ACCOUNT OR ROUTING NUMBERS, BY EMAIL OR OTHER
UNSECURED ELECTRONIC COMMUNICATION. EMAILS ATTEMPTING TO INDUCE FRAUDULENT WIRE
TRANSFERS ARE COMMON AND MAY APPEAR TO COME FROM A TRUSTED SOURCE. If you receive any electronic
communication directing you to transfer money or provide nonpublic personal information, EVEN IF THAT ELECTRONIC
COMMUNICATION APPEARS TO BE FROM Broker or your real estate agent, do not respond to it and immediately contact
your real estate agent.

22. SPECIAL PROVISIONS:




23. ADDENDA AND OTHER DOCUMENTS: Addenda that are part of this Listing and other documents that Seller may
need to provide are:
 A. Information About Brokerage Services;
 B. Seller’s Disclosure Notice (§5.008, Texas Property Code;
 C Seller’s Disclosure of Information on Lead-Based Paint and Lead-Based Paint Hazard (if Property was built before 1978);
 D Residential Real Property Affidavit (T-47 Affidavit, related to existing survey);
 E MUD Disclosure Notice (Chapter 49, Texas Water Code) (EH Form 1,2 or 3);
 F Request for Information from an Owner’s Association;
 G Request for Mortgage Information;
 H Information about Mineral clauses in Contract Forms;
 I Information about On-Site Sewer Facility;
 J Information about Property Insurance for a Buyer or Seller;
 K Information about Special Flood Hazard Areas (TAR Form 1414);
 L Condominium/Townhome Addendum;
 M Keybox Authorization by Tenant;
 N Seller’s Authorization to Release and Advertise Certain Information;
 O Addendum for Swimming Pool/Spa;
 P Farm and Ranch Addendum;
 Q



Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 7 of 8
                                        EBBY DECLARATION EXHIBIT B - PAGE 8

BROKER CANNOT GIVE LEGAL ADVICE. THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT. READ IT
CAREFULLY. IF YOU DO NOT UNDERSTAND THE EFFECT OF THIS AGREEMENT, CONSULT YOUR ATTORNEY
BEFORE SIGNING.

 BROKER                                                                  SELLER

 Ebby Halliday Real Estate, Inc.
 d/b/a Ebby Halliday, REALTORS®                                           1.
       Dave Perry-Miller Real Estate
       Williams Trew Real Estate
 By:                                                                      2.


 Telephone #:                                                            Telephone #:
 Facsimile#:                                                             Facsimile#:


 E-mail:                                                                 E-mail:


 Office Address:                                                         Address (If different from Property address):




 Execution Date:                                                         Execution Date:




Residential Listing Agreement (01-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 8 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 1




                                                 RESIDENTIAL LISTING AGREEMENT
                                                    EXCLUSIVE RIGHT TO SELL

 BROKER
 Ebby Halliday Real Estate, Inc.
 d/b/a Ebby Halliday, REALTORS®
       Dave Perry-Miller Real Estate
       Williams Trew Real Estate                 LISTING ASSOCIATE:
 SELLER:
 PROPERTY: Lot                    , Block                       ,                                                         , an addition to the
 City of                                                                 ,                                 County, Texas, also known as
                                                                                                                    ,
 Street Address                                                                                                         Zip

Or as described in the attached Exhibit to this Listing Agreement.
 TERM OF AGREEMENT:                     COMMENCEMENT DATE:                                                                ,
                                        TERMINATION DATE:                                                                 ,
 PROTECTION PERIOD:                                  days after the Termination Date.
 PROFESSIONAL SERVICE COMPENSATION:                Ebby Halliday Real Estate, Inc. will be paid a professional service fee equal to
        (check one)         10%           9%       8%          7%                           % of the gross sales price.
 LISTING PRICE $
 If Property is a condominium or a farm or ranch, attach the appropriate addendum.

1. APPOINTMENT OF BROKER AND AGREEMENT TO SELL: Seller appoints Broker as Seller’s sole and exclusive
real estate agent and grants to Broker the exclusive right to list and sell the Property for the Listing Price and agrees to sell
the Property for the Listing Price, payable in cash or on such other terms as are acceptable to Seller. Seller shall (a)
cooperate fully in good faith with Broker to facilitate the showing and marketing of the Property, (b) not rent or lease the
Property during the term of the agreement without the prior written approval of Broker, (c) not negotiate with any prospective
buyer who may contact Seller directly, but refer all prospective buyers to Broker, (d) not enter into a listing agreement with
another broker for the sale, exchange or lease or management of the Property to become effective during the term of this
agreement, (e) furnish to the buyer of the Property an Owner’s policy of title insurance in the amount of the sales price
pursuant to the negotiated terms of a contract, (f) provide Broker with copies of all leases or rental agreements, if any,
pertaining to the Property and advise Broker of any tenants moving in or out of the Property, and (g) maintain any pool and
all required enclosures in compliance with all applicable laws and ordinances.
2. PROPERTY INCLUDED WITHIN SALE TRANSACTION: The house, garage, and all other fixtures and improvements
attached to the above described real property, including without limitation, the following permanently installed and built-in
items, if any:
     A. Improvements: all equipment and appliances, valances, screens, shutters, awnings, wall-to-wall carpeting, mirrors,
          ceiling fans, attic fans, mail boxes, television antennas and satellite dish system and equipment, mounts and
          brackets for televisions and speakers, heating and air-conditioning units, security and fire detection equipment,
          wiring, plumbing and lighting fixtures, chandeliers, water softener system, kitchen equipment garage door openers,
          cleaning equipment, shrubbery, landscaping, outdoor cooking equipment, and all other property Seller owns that
          is permanently attached to the Property, and




Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate       Page 1 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 2




       B. Accessories: The following described related accessories, if any: window air conditioning units, stove, fireplace
          screens, curtains and rods, blinds, window shades, draperies and rods, door keys, mailbox keys, above-ground
          pool, swimming pool equipment and maintenance accessories, artificial fireplace logs, and controls for (i) satellite
          dish systems, (ii) garage doors, (iii) entry gates, and (iv) other improvements and accessories.

       C. Exclusions: The following improvements and accessories will be retained by Seller and must be removed prior to
          delivery of possession:




       D.    Owner’s Association: The Property  is             is not subject to a mandatory membership in a property owners’
            association.
3. TERM: This agreement shall commence on the Commencement Date and shall terminate at 11:59 p.m. on the
Termination Date. If on the Termination date there is a pending contract for the sale of the Property, in whole or in part, in
effect between Seller and a buyer and the contact has not closed, Professional Service Compensation is earned and shall
be payable according to this agreement.
4. PROTECTION PERIOD: If within the Protection Period, Seller executes a contract to sell, exchange or otherwise
transfer a legal or equitable interest in the Property (including contract for deed an option or a lease with an option to
purchase) to any person whose attention has been called to the Property by Broker, any other broker, or Seller during the
term of this Listing, Seller shall pay Broker the Professional Service Compensation, provided Broker, prior to or within fifteen
(15) days after the Termination Date, has sent to Seller written notice specifying the names of the persons whose attention
has been called to the Property during the Term of this agreement. If, during the Protection Period, Seller executes a
contract to sell, exchange or transfer the Property while the Property is listed exclusively with another Texas licensed real
estate broker, then Seller shall not be obligated to pay Broker the Professional Service Compensation. The term person
shall be broadly construed to include any individual or entity in any capacity.
5. ASSOCIATION AND FILINGS: Broker is a licensed real estate broker and is currently a member of one or more
associations of REALTORS® and is a participating member of one or more Multiple Listing Services (“MLS). Unless
specifically authorized below, within 3 days from date of this Agreement, Broker shall promptly list the Property for sale
through an MLS or other similar service for participating members as is acceptable to Broker. Broker may pay the other
broker part of the Professional Service Compensation. Broker shall offer cooperation and compensation only to brokers
representing buyers but will present to Seller any offers for purchase received by any broker offering to act as a subagent
for Broker and Seller. Seller agrees that other real estate brokers participating in the MLS or similar service may cooperate
with Broker in attempting to sell the Property and may enter upon the Property to present the Property to prospective
purchasers. Seller authorizes Broker to display exterior images of the Property and other information about the Property
on a computerized system of public access through a program of the MLS or other listing service or Internet.
Initial if Applicable
                        Broker shall not list the Property with a Multiple Listing Service or any other similar service. Seller
                        acknowledges that a choice not to list the Property with such services will restrict the marketing of the
                        Property and prospective buyers may not become aware the Property is for sale. A choice not to list the
                        Property with such services could reduce the number of offers and the offering price by prospective
                        buyers.
                        Seller instructs Broker not to file this Listing with one or multiple Listing Services (MLS) until  days
                        after the date this Listing commences for the following reasons:


6. DISPLAY OF PROPERTY IMAGES:
Initial if Applicable
                        Broker is authorized to display interior images and floor plans of the Property in printed graphics, web
                        sites, including but not limited to Broker’s own website, magazines, television, or other media deemed
                        by Broker to be advantageous to the marketing of the Property.


Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 2 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 3




7. ASSIGNMENT AND OWNERSHIP OF WORKS: In order for Broker to publish or distribute data, images and photos in
the marketing of the Property with MLS(s), internet sites, and other brokers, the following assignment of rights is necessary:
Broker is specifically authorized to use, for any purposes, any and all information, photos, data, images created, obtained
by or provided to us pursuant to this Agreement (including all information herein and any information concerning the price
and terms of the sale of the Property, length of time the Property is on the market, and any other information relating to the
Property) (hereafter called the "Work(s)"), both before and after the sale or, in the event there is not a sale, after this listing
has expired. You hereby assign to Broker any and all intellectual property rights you may have in the Works and to any
pictures or other reproductions of the Property used in connection with the marketing of the Property. Any and all rights
assigned to Broker may be further licensed or assigned to any or all appropriate Multiple Listing Services in which Broker
is a Participant.

8. AGENCY RELATIONSHIPS: Seller hereby acknowledges receipt of the form entitled INFORMATION ABOUT
BROKERAGE SERVICES. Broker shall exclusively represent Seller in all transactions other than when a buyer or
prospective buyer is also represented by Broker. In transactions in which Broker also represents the buyer or prospective
buyer, Seller agrees and consents to the following agency relationship with Broker:
Initial One
                     A Intermediary Status With Two Appointed Licensees for Buyer and Seller. Seller wishes for the
                     Property to be presented to prospective buyers represented by Broker and consents that should a
                     transaction for the purchase of such a property result, Broker shall be authorized to act as an intermediary
                     through the appointment of separate “Appointed Licensees” to work with and carry out instructions of
                     each party. As an intermediary with separate Appointed Licensees for each party, Broker (1) shall treat
                     all parties honestly; (2) may not disclose that the owner will accept a price less than the asking price
                     unless authorized in writing to do so by the owner; (3) may not disclose that the buyer will pay a price
                     greater than the price submitted in a written offer unless authorized in writing to do so by the buyer; (4)
                     may not disclose any confidential information or any information that a party specifically instructs the
                     broker in writing not to disclose unless authorized in writing to disclose the information or required to do
                     so by The Texas Real Estate License Act or a court order or if the information materially relates to the
                     condition of the property and (5) will, through its Appointed Licensees render professional advice and
                     opinions to each party. Broker will appoint all of Broker’s licensees to communicate with and carry out
                     the instructions of the parties and will appoint principal Appointed Licensees to communicate with and
                     carry out the instructions of the parties and will appoint principal Appointed Licensees for both Seller and
                     Buyer in a sales transaction.
                     B. Intermediary Status With Only One Licensee Working with Buyer and Seller. Seller wishes for the
                     Property to be presented to prospective buyers represented by Broker, including prospective buyers
                     represented by Sales Associate. Seller consents that should such a transaction for the purchase of such
                     a property result, Broker shall be authorized to act as an Intermediary with Sales Associate acting solely
                     as an Intermediary Representative of Broker, working with both Buyer and Seller. In such a transaction,
                     Broker (1) shall treat all parties honestly, (2) may not disclose that the owner will accept a price less than
                     the asking price unless authorized in writing to do so by the owner; (3) may not disclose that the buyer
                     will pay a price greater than the price submitted in a written offer unless authorized in writing to do so by
                     the buyer; (4) may not disclose any confidential information or any information that a party specifically
                     instructs the broker in writing not to disclose unless authorized in writing to disclose the information or
                     required to do so by the Texas Real Estate License Act or a court order or if the information materially
                     relates to the condition of the property, and (5) will not render professional advice or opinions to either
                     party so as to remain fair and impartial to both parties, however may provide information and assistance.
                     All sales associates of Broker working with Seller or Buyer shall be representatives of the Broker acting
                     as Intermediary Representatives.

                     C. Intermediary Status as Both A and B Above. Seller consents that Broker may act as an Intermediary
                     as set forth above in paragraphs A and B.


Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 3 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 4




      Not            D. No Intermediary Status. Seller does not wish the Property to be shown to and does not wish to enter
   Applicable        into a contract with any prospective buyer represented by Broker. NOTICE: BROKER WILL DECLINE
                     THE LISTING SHOULD SELLER SELECT THIS AGENCY RELATIONSHIP.

9. PROFESSIONAL SERVICE COMPENSATION: The Professional Service Compensation is negotiable between Seller
and Broker. Seller agrees to pay the Professional Service Compensation in cash when the Professional Service
Compensation is earned and payable. In the event of exchange or breach of this agreement, the Listing Price shall be the
sales price for purposes of computing Professional Service Compensation. The Professional Service Compensation shall
be earned when, during the term of this agreement, either (a) Broker individually or in cooperation with another broker
procures a buyer who enters into a contract with Seller to buy the Property, (b) Broker individually or in cooperation with
another broker procures a buyer ready, willing and able to buy the Property for the Listing price for cash or for such other
price and terms acceptable to Seller, (c) Seller sells, exchanges, agrees to sell, or agrees to exchange the Property to
anyone at any price on any terms, or (d) Seller breaches this agreement or, without Broker’s consent, leases the property.
The Professional Service Compensation shall be payable upon (a) the closing and funding of any sale or exchange of the
Property, (b) Seller’s refusal to sell the Property, or (c) Seller’s breach of this agreement. Seller shall not be obligated to
pay the Professional Service Compensation provided a sale of the Property does not close or fund as a result of (a) Seller’s
inability without fault of Seller, to convey good and indefeasible title to the Property, (b) loss of ownership due to foreclosure
or other legal proceeding, or (c) the Property is damaged or destroyed by fire or other casualty, without the fault of Seller.
Broker shall be entitled to collect up to one half of any earnest money or other damages, not to exceed the amount of the
Professional Service Compensation, recovered by Seller pursuant to any alleged default of a contract for the sale of the
Property by a buyer. Seller shall be permitted to first recover attorney fees and costs of collection prior to any sharing of
the earnest money or other damages with Broker. Broker may instruct any escrow or closing agent authorized to close a
contract for the purchase of the Property to collect and disburse to Broker the Professional Service Compensation. Broker
may divide the Professional Service Compensation on any terms acceptable to Broker, with any other licensed broker,
including a broker representing any company in an Affinity program in which Broker is participating. Broker may also accept
any bonus or referral compensation offered by any service provider to whom Broker may refer Seller or any other party in
a sale transaction for the Property.
10. BROKER’S AUTHORITY: Seller authorizes Broker and Broker’s associates to (a) advertise the Property by means
and methods as Broker determines, (b) place a “for Sale” sign on the Property in compliance with any State and local laws,
rules, ordinances, restrictions, or covenants, (c) remove from the Property all other signs offering the Property for sale or
lease, (d) furnish comparative marketing and sales information about other properties to prospective buyers, (e) disseminate
information about the Property to other brokers and their associates, (f) enter the Property at reasonable times to show the
Property to prospective buyers, (g) authorize other brokers and their associates, home inspectors, appraisers, and repair
personnel to enter the Property at reasonable times to show the Property to prospective buyers or for other pertinent
purposes, (h) obtain information from any holder of any note secured by a lien on the Property, (i) upon a final and closed
sale of the Property, to submit information about this Listing, the sale of the Property, and contract terms, to MLS or similar
service for publication to subscribers for market evaluation or appraisal purposes and for disclosure of such information to
such persons as Broker deems appropriate, including the appraisal district, (j) accept earnest money and deposit the earnest
money in accordance with the terms of the contract of sale, (k) to offer the Property for sale to all persons without regard to
race, color, religion, national origin, sex, disability or familial status, and local ordinances may provide for additional protected
classes (for example, creed, status as a student, marital status, sexual orientation, or age, (l) engage a third party company
to schedule appointments and authorize others to access the property, (m) place information about this listing and a
transaction for the Property on an electronic platform (an electronic platform is typically an Internet-based system where
professionals related to the transaction, such as title companies and lenders, may receive, view, and input information) and
(n) upon the sale of the Property, advertise that Broker sold the Property. Broker is not authorized to execute any document
in the name of or on behalf of Seller with respect to the Property.
11. SELLER’S REPRESENTATIONS: Seller represents that (a) Seller has fee simple title to and peaceable possession
of the Property and all its improvements and fixtures thereon, unless rented, and the legal capacity to convey the Property,
(b) Seller is not now a party to a listing agreement with another broker for the sale, exchange or lease of the Property, (c)
no person or entity has any right to purchase, lease, or acquire the Property by virtue of an option, right of first refusal, or
other agreement, (d) there are no delinquencies or defaults under any deed of trust, mortgage, or other encumbrance on

Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 4 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 5




the Property, (for example, home equity loans or home improvement loans, (e) the Property is not subject to any pending
litigation, and (f) all written information relating to the Property provided to Broker by Seller is true and correct.
12. SELLER’S DISCLOSURE NOTICE AND RESIDENTIAL SERVICE CONTRACTS: (a) Seller shall provide Broker with
a signed Seller’s Disclosure Notice (the “Notice”) pursuant to Texas law. Seller authorizes Broker to provide the Notice to
prospective buyers and other brokers. Seller represents that the information provided by the Notice is accurate to the best
of Seller’s knowledge and belief. Seller agrees to amend the Notice if any material change to the information occurs during
the term of this agreement. Seller will indemnify Broker from any loss, cost or expense arising from any false or misleading
information disclosed by Seller in the Notice. Seller will comply with all other notices as may be required by law for the
disclosure of environmental conditions affecting the Property.
(b) Residential service contracts are available from residential service companies. A residential service contract may
provide for repairs to appliances, or electrical plumbing, heating, cooling, or other systems.
Initial As Applicable

                        Seller, at Seller’s cost, will obtain a residential service contract during the term of this agreement.
                        Seller does not wish to obtain a residential service contract.

13. BACK-UP OFFERS: Broker shall not be obligated to continue to market the Property after Seller has executed a
contract to sell the property. If a subsequent or back-up offer for the sale of the Property is submitted to Broker after Seller
has executed a contract to sell the Property, Broker shall submit the offer to Seller.
14. KEYBOX: A keybox is a locked container placed on the Property in which a key to the Property is placed. Keyboxes
make it more convenient for cooperating brokers and their associates, home inspectors, appraisers, and repair personnel
to facilitate showing, inspecting, and repairing of the Property. The keybox is locked and opened by a special combination,
key, or a programmed access card so that authorized persons have access to the Property at any time, even in Seller’s
absence. The use of the keybox will probably increase the number of showings, but involves risks (such as unauthorized
entry, theft, property damage, or personal injury). Neither the Associations/Boards nor MLS requires the use of a keybox.
Please discuss the advantages and disadvantages of keyboxes with your Broker, insurance agent, and/or attorney.
Initial As Applicable
                        Broker is authorized to place a keybox on the Property. Seller shall protect, defend, indemnify and hold
                        harmless Broker, Broker’s associates and other brokers and their associates, the Associations/Boards
                        of Realtors, MLS, and listing service and any keybox provider of and from any damages or claims arising
                        from authorizing access to the property or the use of a keybox including, but not limited to damages to
                        or loss of real or personal property or personal injury not caused by Broker’s negligence. Seller shall
                        assume all risk of any loss, damage and injury. Broker advises Seller to obtain personal property
                        insurance. If the Property is occupied by a tenant at any time during this lease, Seller shall obtain the
                        tenant’s consent to the use of a keybox and Broker shall have no responsibility to obtain such consent.

                        Broker is not authorized to place a keybox on the Property.

15. LIMITATION OF LIABILITY:
    A. If the Property is or becomes vacant during this Listing, Seller must notify Seller’s casualty insurance company and
request a “Vacancy Clause” to cover the Property. Broker is not responsible for the security of the Property or for inspecting
the Property on any periodic basis.
    B. Broker is not responsible or liable in any manner for personal injury to any person or for loss or damage to any
person’s real or personal property resulting for any act or omission not caused by Broker’s negligence, including but not
limited to (1) other brokers, inspectors, appraisers, and contractors who are authorized to access the Property, (2) acts of
third parties (for example, vandalism or theft), (3) freezing water pipes, (4) a dangerous condition on the Property, and (5)
the Property’s non-compliance with any law or ordinance.
    C. Seller agrees to protect, defend, indemnify and hold harmless from any damages, costs, attorney’s fees, and
expenses (1) for which Seller is negligent or responsible, (2) that arise from Seller’s failure to disclose any material or
relevant information about the property, and (3) that are caused by Seller giving incorrect information to Broker, other
brokers, or prospective buyers.

Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX    Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 5 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 6




    D. Seller agrees to review any listing information prepared by Broker and advise Broker of any errors you detect,
including the age of the Property, square footage and size of the lot. Seller assumes all responsibility for the accuracy of
any information Seller provides to Broker about the Property.

16. ARBITRATION AGREEMENT: Except as noted in Section 17, any dispute or claim between the parties to this
Agreement, its interpretation, enforcement or breach (which includes tort claims arising from fraud and fraud in the
inducement), will be settled by binding arbitration pursuant to the rules of the American Arbitration Association (AAA) and
by a neutral arbitrator agreed to by the parties. This agreement to arbitrate will be construed and interpreted under the
Federal Arbitration Act, 9 U.S.C. Section 1, et. seq and supersedes any other agreement between the parties. While each
party will have all the rights and benefits of arbitration, both parties are giving up the right to litigate such claims and disputes
in a court. The results, determinations, findings, judgments and/or awards rendered through such arbitration will be final
and binding on the parties hereto and may be specifically enforced by legal proceedings. Judgment on the award may be
entered into any court having jurisdiction. Neither party will be entitled to join or consolidate disputes by or against others
in any arbitration. Nothing in this clause precludes the filing of a consumer complaint with the Texas Real Estate
Commission for alleged violations of The Real Estate License Act or the Texas Real Estate Commission Rules. Additional
information and resources regarding the use of arbitration may be found at www.adr.org.

17. JURY TRIAL AND CLASS ACTION WAIVER: Neither party may, in any court proceeding, arbitration or other permitted
dispute resolution process, bring any dispute as a representative or member of a class, or to act in the interest of the general
public or in any private attorney general capacity. For disputes and claims that do not exceed $10,000, either party may
bring such claims in justice court in lieu of arbitration. All parties waive all rights to a jury trial.

18. ENTIRE AGREEMENT, ATTORNEY FEES AND VENUE: This agreement contains the entire agreement between
Seller and Broker and may not be amended or canceled except by written agreement signed by the parties. This agreement
is binding upon the parties, their heirs, personal representatives, successors and assigns. If this agreement is executed by
more than one Seller, then all Sellers shall be jointly and severally liable for the performance of the agreement. This
agreement shall be construed in accordance with the law of the State of Texas.
Exclusive venue for enforcing this agreement or any claim to this agreement shall be in the county in which the office of
Broker’s Sales Associate is located. The prevailing party shall be entitled to recover reasonable attorney fees incurred in
any action to judicially enforce this agreement.

19. NOTICES: All notices sent pursuant to this agreement shall be in writing and effective when hand-delivered, mailed, or
sent electronically to the contact information stated for the parties in this agreement.

20. ADDITIONAL NOTICES:
    (1) Seller is advised to remove or secure jewelry, prescription drugs, and other valuables.
    (2) EPA Rules/Renovations and Repairs Built before 1978. The Environmental Protection Agency now requires that
common renovation activities like sanding, cutting and demolition which can create hazardous lead dust and chips by
disturbing lead based paint harmful to children be performed only by EPA certified contractors. Sellers having such repairs
performed should comply with the rules described at http://www.epa.gov/lead/index.html.
    (3) The Property will be offered for sale to all persons without regard to race, color, religion, national origin, sex, disability, familial
status, sexual orientation or gender identity. Local ordinances may provide for additional protected classes.
    (4) Seller should not wire transfer any funds at any time without initiating a telephone call to the intended recipient to
confirm wiring instructions, as email confirmation may not provide sufficient security.
    (5) Recording on the Property: Seller understands that TX Penal Code 16.02 specifically prohibits the interception of
oral communications without the consent of at least one of the two parties to the communication. Seller should notify Broker
and seek appropriate legal advice regarding compliance with this statute if Seller intends to utilize technology that may
intercept oral communications between persons other than Seller. Seller is further advised to notify Broker if Seller intends
to conduct video surveillance (without audio recording) inside the Property while prospective buyers are present.




Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX     Initialed for Identification:______, ______Seller and ______Broker/Associate     Page 6 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 7




21. ANTI-FRAUD WARNING: Electronic communications such as email, text messages and social media messaging are
neither secure nor confidential. While Broker has adopted policies and procedures to aid in avoiding fraud, even the best
security protections can still be bypassed by unauthorized parties. Broker will never send you any electronic communication
with instructions to transfer funds or to provide nonpublic personal information, such as credit card or debit numbers or bank
account and/or routing numbers. YOU SHOULD NEVER TRANSMIT NONPUBLIC PERSONAL INFORMATION, SUCH AS
CREDIT OR DEBIT CARD NUMBERS OR BANK ACCOUNT OR ROUTING NUMBERS, BY EMAIL OR OTHER
UNSECURED ELECTRONIC COMMUNICATION. EMAILS ATTEMPTING TO INDUCE FRAUDULENT WIRE
TRANSFERS ARE COMMON AND MAY APPEAR TO COME FROM A TRUSTED SOURCE. If you receive any electronic
communication directing you to transfer money or provide nonpublic personal information, EVEN IF THAT ELECTRONIC
COMMUNICATION APPEARS TO BE FROM Broker or your real estate agent, do not respond to it and immediately contact
your real estate agent.

22. SPECIAL PROVISIONS:




23. ADDENDA AND OTHER DOCUMENTS: Addenda that are part of this Listing and other documents that Seller may
need to provide are:
 A. Information About Brokerage Services;
 B. Seller’s Disclosure Notice (§5.008, Texas Property Code);
 C Seller’s Disclosure of Information on Lead-Based Paint and Lead-Based Paint Hazard (if Property was built before 1978);
 D Residential Real Property Affidavit (T-47 Affidavit, related to existing survey);
 E MUD Disclosure Notice (Chapter 49, Texas Water Code) (EH Form 1,2 or 3);
 F Request for Information from an Owner’s Association;
 G Request for Mortgage Information;
 H Information about Mineral clauses in Contract Forms;
 I Information about On-Site Sewer Facility;
 J Information about Property Insurance for a Buyer or Seller;
 K Information about Special Flood Hazard Areas (TAR Form 1414);
 L Condominium/Townhome Addendum;
 M Keybox Authorization by Tenant;
 N Seller’s Authorization to Release and Advertise Certain Information;
 O Addendum for Swimming Pool/Spa;
 P Farm and Ranch Addendum;
 Q



Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 7 of 8
                                          EBBY DECLARATION EXHIBIT C - PAGE 8




BROKER CANNOT GIVE LEGAL ADVICE. THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT. READ IT
CAREFULLY. IF YOU DO NOT UNDERSTAND THE EFFECT OF THIS AGREEMENT, CONSULT YOUR ATTORNEY
BEFORE SIGNING.

 BROKER                                                                  SELLER

 Ebby Halliday Real Estate, Inc.
 d/b/a Ebby Halliday, REALTORS®                                           1.
       Dave Perry-Miller Real Estate
       Williams Trew Real Estate
 By:                                                                      2.


 Telephone #:                                                            Telephone #:
 Facsimile#:                                                             Facsimile#:


 E-mail:                                                                 E-mail:


 Office Address:                                                         Address (If different from Property address):




 Execution Date:                                                         Execution Date:




Residential Listing Agreement (02-2019)
Ebby Halliday Real Estate, Inc. Lic. 257740 TX   Initialed for Identification:______, ______Seller and ______Broker/Associate   Page 8 of 8
